

Exhibit 10.7
CERTAIN MATERIAL (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




June 6, 2017


Selecta Biosciences, Inc.
480 Arsenal Street, Building One
Watertown, MA 02472
Attention: General Counsel
Facsimile No.: 617-924-3454


RE:    Letter Agreement Regarding Selecta/Spark License and Option Agreement


Dear Sir or Madam:


This letter agreement (the “Letter Agreement”) confirms the understanding
between Selecta Biosciences, Inc. (“Selecta”) and Spark Therapeutics, Inc.
(“Spark” and, together with Selecta, the “Parties”) with respect to certain
rights, remedies and obligations of the Parties pursuant to that certain License
and Option Agreement between the Parties dated as of December 2, 2016, as such
agreement may be amended pursuant to its terms (the “License Agreement”) and
that certain Stock Purchase Agreement between the Parties dated as of December
2, 2016, as such agreement may be amended pursuant to its terms (the “Stock
Purchase Agreement”). Any capitalized terms not defined in this Letter Agreement
shall have the meanings ascribed to them in the License Agreement or the Stock
Purchase Agreement, as applicable.


1.First Acquisition Right Shares. The Parties hereby agree that Spark is hereby
deemed
to have timely delivered the FAR Notice and that May 31, 2017 shall be
considered the date on which Spark delivered such FAR Notice, each for purposes
of Section 2.4 of the Stock Purchase Agreement.  Selecta hereby waives any and
all rights it that it may have to terminate the Stock Purchase Agreement
pursuant to Section 8.2(a)(i) of the Stock Purchase Agreement. Subject to
Spark’s purchase of the First Acquisition Right Shares by 5 P.M. Eastern Time on
June 8, 2017 in accordance with the Stock Purchase Agreement, and Selecta hereby
waives any and all rights that it may have to terminate the License Agreement
pursuant to Section 9.2(f)(ii) and (iii) of the License Agreement with respect
to the purchase of the First Acquisition Right Shares.


2.Second Scheduled Payment. The Parties hereby agree that Spark shall make the
Scheduled Payment described in Section 6.1(b) of the License Agreement no later
than June 6, 2017. Subject to Spark’s timely payment of such Scheduled Payment
pursuant to this Paragraph 2, Selecta hereby waives any and all rights that it
may have pursuant to Sections 9.2(e) of the License Agreement with respect to
such Scheduled Payment.


3.Reimbursement. Selecta hereby agrees to reimburse Spark for all costs and
expenses, including, without limitation, the cost of materials provided by
Selecta, actually incurred by Spark (without markup or administrative fees
imposed by Spark) with respect to Spark’s pre-clinical research studies and/or
Development of any Licensed Product pursuant to the License Agreement, up to an
aggregate maximum of [***] and for up to [***] from the date of this Letter







[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Agreement. Spark’s FTE rate shall not exceed the Selecta FTE Rate in the License
Agreement. Spark shall not seek reimbursement for aggregate employee time in
excess of [***] for the preclinical work under this Letter Agreement. Spark
shall invoice Selecta after the end of each calendar quarter for all such
detailed costs and expenses for which Spark is seeking reimbursement and Selecta
shall pay the invoiced amount within [***] after receipt thereof. Spark agrees
to provide Selecta written reports on the results of any preclinical studies for
which Spark seeks reimbursement from Selecta under this paragraph 3 (which
reports shall exclude anything specific to [***] including the specific [***]
used in such activities and excluding specific [***]). Spark shall endeavor to
answer Selecta’s reasonable questions regarding such reports, provided that
Spark shall not be required to answer questions regarding anything specific to
[***] including the [***]. For clarity, such reimbursement for expenses shall be
paid by Selecta for pre-clinical work conducted during the term of the License
Agreement and such reimbursement obligation shall survive termination of the
License Agreement even if such invoice is delivered to Selecta after termination
of the License Agreement.


4.    Severability. In case any one or more of the provisions contained in this
Letter Agreement will, for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability,
will not affect any other provision of this Letter Agreement, and the Parties
will negotiate in good faith to modify this Letter Agreement to preserve (to the
extent possible) their original intent.


5.    Counterparts. This Letter Agreement, or any part thereof requiring signing
by the Parties, may be executed in separate counterparts, each of which will be
an original as against any Party whose signature appears thereon but all of
which together will constitute one and the same instrument. A facsimile
transmission of the signed Letter Agreement, and those parts thereof requiring
signing by the Parties, will be legal and binding on the Parties.


6.    Amendments. No amendment or modification of or supplement to the terms of
this Letter Agreement will be binding on a Party unless reduced to writing and
signed by all Parties.


7.    Entire Agreement. This Letter Agreement, the License Agreement and the
Stock Purchase Agreement set forth the entire agreement among the Parties as to
the subject matter hereof and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, between the Parties as to the subject matter hereof. The terms of this
Letter Agreement shall control over any contrary terms of the License Agreement
or Stock Purchase Agreement. This Letter Agreement and all disputes arising out
of or related to this Letter Agreement, or the performance, enforcement, breach
or termination hereof, and any remedies relating thereto, will be construed,
governed, interpreted and applied in accordance with the laws of the State of
New York, without regard to conflict of laws principles.
[END OF PAGE. SIGNATURE PAGE FOLLOWS]






PAGE 2 OF 3
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






This Letter Agreement is signed below by authorized representatives of Selecta
and Spark respectively indicating such Parties’ acceptance of the terms and
conditions of this Letter Agreement.




Spark Therapeutics, Inc.




 
/s/ Joseph W. La Barge
By:
Joseph W. LaBarge
Title:
General Counsel











AGREED AND ACCEPTED:
Selecta Biosciences, Inc.


 
/s/ David Abraham    
By:
David Abraham
Title:
General Counsel, CCO, Corp. Sec’y.











PAGE 3 OF 3

